Citation Nr: 9927065	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  92-00 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1970 to January 
1972.  

This mater came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The Board remanded the case to the RO in December 1992 
and August 1996, and it has now been returned to the Board 
for further appellate consideration.  

In the August 1996 remand, the Board accepted a May 1995 
statement by the veteran's representative as a notice of 
disagreement with the RO's denial of entitlement to a total 
rating based on unemployability due to service-connected 
disabilities.  After the case was returned to the RO, the RO 
readjudicated the claim, issued a statement of the case and 
informed the veteran of the requirement that he submit a 
substantive appeal if he desired appellate review with 
respect to this issue.  Thereafter, no correspondence 
addressing this issue was received from the veteran or his 
representative.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to this issue.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  
2. The veteran's post-traumatic stress disorder (PTSD) is 
manifested primarily by sleep disturbances, flashbacks of 
combat experiences, impaired concentration, anxiety, 
outbursts of anger and difficulty associating with others; 
the disability results in considerable overall social and 
industrial impairment.  



CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1995); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Further, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. § 4.1 and § 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the veteran's service-connected PTSD.  

Factual background

Briefly, in a July 1987 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent rating 
effective from the date of the veteran's original claim in 
December 1984.  Following a VA examination in December 1987, 
the RO continued the 30 percent rating, and the veteran 
appealed.  In a decision dated in August 1990, the Board 
denied an increased rating for PTSD.  

At a VA psychiatric examination in October 1990, the veteran 
gave a history of mistrusting people and being unable to 
establish stable relationships with them.  He reported poor 
sleep with frequent nightmares of violent events in Vietnam.  
He described frequent intense flashbacks, which were 
triggered by situations that reminded him of Vietnam.  The 
veteran reported being very angry and frequently depressed, 
but denied feelings of hopelessness or suicidal thoughts.  He 
reported being withdrawn and being unable to cope with the 
pressure of being around people.  The veteran's history also 
included having been married for 16 years.  He reported that 
he had been unemployed for the past 10 years, mainly because 
of his nervous problems and difficulty working around people.  

On mental status examination, the physician noted the veteran 
to be slightly disheveled with mild psychomotor agitation.  
He was nervous and showed poor eye contact and rapport.  The 
veteran expressed a lot of angry feelings and showed some 
hostile attitude at times during the interview.  The veteran 
denied hallucinations or delusions.  There was no evidence 
for any current suicidal or homicidal ideation.  There was 
mild decrease in concentration and attention span, which the 
physician said was most likely due to impatience and 
uncooperation.  The impression was post-traumatic stress 
disorder, rule out major depressive disorder.  The physician 
stated that the veteran's anxiety was moderate to severe in 
intensity and needed to be monitored by a psychiatrist on a 
regular basis.  He recommended that once the anxiety symptoms 
were brought under control, the veteran participate in 
vocational rehabilitation and/or a day treatment program to 
help him increase his communication skills and coping 
mechanisms.  

At a hearing before a hearing officer at the RO in July 1991, 
the veteran testified that he felt shaky and nervous around 
people and felt he could not trust others.  He testified that 
it had been 10 or 11 years since he last had a job, and that 
since then when prospective employers learned he was 
receiving treatment at VA for his condition, they never 
called back.  The veteran also testified that he continued to 
have nightmares about Vietnam and that he averaged 3 or 4 
hours sleep per night.  He also testified that he continued 
to have flashbacks of the war a couple times a week.  

VA outpatient records dated from August 1989 to March 1993 
show that the veteran participated in group therapy and was 
prescribed medication for his PTSD at the mental health 
clinic.  When seen for medication refills in June 1992, it 
was noted that the veteran voiced no complaints except for 
occasional anxiety and depression.  On recheck in July 1992, 
the veteran reported problems of uncontrollable temper.  In 
November 1992, the physician observed that the veteran was 
still angry, resentful, negativistic and somewhat depressed.  
In March 1993, it was noted that the veteran reported a 
particular nightmare, and the examiner reported the veteran 
was somewhat discontented and irritable, but cooperative.  
Medications were continued.  

At a VA fee-basis examination in March 1993, the veteran's 
affect was labile, very tense, anxious and suspicious during 
the interview.  He had periods of irritability and was very 
anxious and restless while narrating about his ordeals in 
Vietnam.  The veteran reported he continued to experience 
periods of anxiety, depression and recurrent nightmares and 
intrusive thoughts about Vietnam.  At the examination, the 
veteran's speech was coherent and his answers to questions 
were logical.  His orientation was good, but his memory was 
spotty.  His concentration at times was impaired, which the 
physician said was probably due to the veteran's extreme 
anxiety.  The veteran denied any feeling of hopelessness or 
suicidal ideation.  He stated that he became nervous and 
paranoid around people and preferred not to be around them.  
The diagnosis was post-traumatic stress disorder.  The 
physician stated that the symptoms of anxiety, depression and 
recurrent nightmares were manifestations of the PTSD, 
probably moderate to severe.  

At a VA psychiatric examination in December 1993, the veteran 
reported experiencing flashbacks and nightmares of his 
Vietnam experience on almost a daily basis for the past 20 
years and described two particular incidents.  The 
psychiatrist noted that the veteran's personal hygiene, 
dressing and grooming were rather unkempt.  The veteran 
declined to shake hands and put his chair in a corner against 
the wall and frequently scanned the room.  His speech and 
thought processes were short, brief, coherent and relevant, 
and thought content was nondelusional.  His affect was at 
times anxious.  The veteran denied any current paranoia or 
hallucinations, or suicidal or homicidal ideation or plans.  
He denied any significant disturbance of energy or 
motivation, but reported restless sleep and sleeping for 
about four to six hours.  He reported spending his free time 
raising chickens, horses and dogs, and completing household 
chores.  He reported his inability to engage in social or 
leisure activities such a shopping, attending parties or 
going to motorcycle races.  The Axis I diagnosis was post-
traumatic stress disorder, chronic.  The physician said that 
besides symptoms and signs of post-traumatic stress disorder, 
the veteran did not meet any criteria for other concomitant 
psychiatric disorder or illness.  

VA Vocational Rehabilitation and Counseling files for the 
veteran show that he received vocational training to become 
qualified as a boat repairer.  From March 1993 through 
February 1994, he completed 1560 hours of training.  The 
veteran also received additional full-time training in the 
same program from June 1994 to October 1994.  The instructor 
completed monthly progress reports rating the veteran's 
academic/training skills and personal characteristics.  The 
categories rated under academic/training skills were:  
general progress, completion of assignments, quality of 
assignments, performance on tests, ability to meet deadlines, 
use of tools/equipment, ability to work independently, 
ability to follow instructions, and response to constructive 
criticism.  For each month of the training, the instructor 
rated each of the veteran's academic/training skills as 
average or above average, with the exception of two months 
when he rated the veteran's ability to meet deadlines as 
below average, one month when he rated his ability to work 
independently as below average, one month when he rated his 
ability to follow instructions as below average, one month 
when he rated response to constructive criticism as below 
average, and two months when he rated completion of 
assignments as below average.  

On the progress reports, the categories rated under personal 
characteristics were:  general attitude (motivation, 
cooperation, etc.), self-confidence, interpersonal skills, 
appearance and current level of employability.  In the first 
four months of training, the instructor rated the veteran's 
current level of employability as below average, but in each 
month thereafter rated it as average or above average.  In 
two of the first four months of training, the instructor 
rated the veteran's appearance and interpersonal skills below 
average and in one month rated the veteran's general attitude 
as below average.  Otherwise, in those four months, as well 
as in all of the remaining twelve months of training, the 
instructor rated each of the veteran's personal 
characteristics as average or above average.  

A VA rehabilitation closure statement shows that as of 
September 1995 the veteran had been working as a boat 
repairer at Buckeye Boat Restoration since October 1994.  The 
job status was reported as permanent, and the salary was 
reported as $25,000 per year.  

In August 1996, the RO requested and received the veteran's 
VA outpatient records dated from January 1994 to June 1996.  
In January 1994, the veteran complained of irritability, 
temper outbursts, depression and light sleep.  Medications 
were changed, and in March 1994, his mood was noted to be 
better.  He continued with group therapy.  In June 1995, it 
was noted that the veteran reported he had finished boat 
mechanics school and was trying to open up his own business.  
He said he got along okay with his family.  The physician 
noted a mixture of depression and irritability but that the 
veteran was able to manage himself without exploding.  In 
February 1996, the veteran again reported he was working for 
a boat repair company and was planning to start his own 
business.  He admitted that he lost his temper at times, 
especially when he knew he was right.  On examination, the 
physician noted some irritability and that that the veteran 
was cooperative, but rigid.  In June 1996, the veteran 
reported his temper had been up and down and that he was 
doing better.  He continued to work for the boat mechanic and 
also continued to care for his own horses.  The physician 
observed that the veteran was pleasant and that his memory 
was grossly okay and his affect was appropriate.  

In early 1998, the Social Security Administration (SSA) 
provided copies of its forms pertaining to disability 
benefits claims for the veteran dated in 1989 along with 
copies of VA outpatient records and private physician's 
examination reports dated in 1989 and earlier.  

In the report of an April VA psychiatric examination, the 
physician provided an outline of his review of the veteran's 
medical record.  At the examination, the veteran reported 
that in 1995 he had stopped attending VA group therapy 
sessions because he did not like being in groups of people.  
The physician noted that the veteran had continued 
appointments with his VA psychiatrist and his current 
medications were Tegretol and Trazodone.  

At the April 1998 examination, the veteran reported that he 
had been married for 26 years and that without his wife 
understanding him and supporting him, he might be dead or 
homeless.  The veteran admitted to hearing voices telling him 
that he was no good.  He also reported that he felt that 
people were talking about him at times.  The psychiatrist 
stated that although the veteran reported having delusions 
and hallucinations, he showed no overt psychosis during the 
examination.  The veteran reported depressing suicidal and 
homicidal ideas in the past, but not at the present.  He 
reported that he had had recurrent intrusive and distressing 
recollections of events in the Vietnam war and continued to 
have recurrent nightmares.  He said he tried to avoid people 
and isolate himself.  He said he felt a detachment from 
others and did not expect to have a career job.  The 
psychiatrist noted that the veteran was irritable and had 
outbursts of anger.  He had difficulty concentrating and 
could not perform serial sevens well.  Memory was normal.  

The psychiatrist reported that the veteran's MMPI-PTSD 
Subscale testing score was 45, which indicated severe PTSD.  
The Axis I diagnosis was post-traumatic stress disorder, 
delayed onset, and depression disorders.  The psychiatrist 
stated that due the veteran's PTSD problems, which caused him 
to have poor concentration, outbursts of anger and an 
inability to communicate with people, the veteran might not 
find a job easily at this time.  The psychiatrist reported 
the veteran's GAF score was 41 this year and 41 the previous 
year.  

At a VA Social Work Service History & Assessment conducted in 
April 1998, the veteran reported that he had received 
training in the VA vocational rehabilitation program as a 
fiberglass boat repairman.  He said that he worked in 
fiberglass boat repair for 2 to 3 years, and then the company 
went out of business.  He said he had just been bouncing 
around for the last 3 to 5 years, and that when employers 
learned VA was treating him, they backed away from him.  The 
veteran reported that he continued to receive treatment from 
a VA psychiatrist, and he said that with medications he slept 
a little better, but still had recurrent thoughts of Vietnam 
experiences.  He became tearful during the interview and was 
noticeably jittery, taking some time to calm down a bit.  The 
social worker concluded that the veteran's Vietnam 
experiences had a definite negative impact on his family and 
vocational life, noting the veteran's difficulty 
reintegrating into the larger society.  

In October 1998, the RO received VA outpatient records dated 
from September 1996 to October 1998.  In October 1996, the 
veteran said he was unable to hold a hammer because of pain 
in his hand and might have to give up boat mechanic work.  
The veteran said his temper was there at times.  The 
psychiatrist stated that the veteran was almost pleasant, and 
the veteran showed no overt depression or irritability.  In 
January 1997, it was noted that the veteran had given up boat 
mechanics due to his service-connected right arm problem.  
The veteran claimed he was still having nightmares.  The 
physician sated the veteran did not demonstrate overt 
hostility.  In November 1997, the veteran reported he still 
did not want to associate with people.  He said he stayed in 
a wooded area and cared for his horses, chickens and turkeys.  
The physician noted that the veteran did not express overt 
anger.  Medications were continued.  

The VA outpatient records also show that in March 1998, the 
veteran admitted he was still having nightmares, but he 
thought Trazodone helped him sleep.  The physician stated he 
observed no overt depression, and the veteran reported having 
a few friends.  In July 1998, the veteran stated he still had 
tempers.  The physician noted the veteran was not psychotic, 
and there was no indication of suicidal or homicidal thought.  



II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM IV).  61 Fed. Reg. 52700 (1996) (codified at 
38 C.F.R. § 4.125 - § 4.130 (1998)).  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
the law or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Marcoux v. Brown, 9 Vet. App. 29 
(1996); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In a precedent opinion dated in March 1997, the VA General 
Counsel held that whether the revised criteria for the 
evaluation of mental disorders are more beneficial to 
claimants than the prior provisions should be determined on a 
case by case basis.  VAOPGCPREC 11-97.  Thus, the Board must 
compare the old and new regulatory criteria in the context of 
the facts of the veteran's case.  

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the previous regulations in making 
its rating decision of November 1990.  The February 1991 
statement of the case and supplemental statements of the case 
in November 1991 and March 1994 referred to the regulations 
then in effect.  In September 1998 and November 1998, the RO 
issued supplemental statements of the case that considered 
the veteran's claim under the new schedular criteria.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993), and in light of 
Karnas, the Board will proceed to analyze the veteran's claim 
under both sets of criteria to determine if one is more 
favorable to the veteran.  

Pervious psychiatric disability rating criteria

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1995).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1995).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1995).  

Prior to revision, the Rating Schedule provided that 
psychoneurotic disorders, including PTSD, warranted a 30 
percent rating for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  Considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people warranted a 50 percent rating.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995).  

Prior to revision, the Rating Schedule further provided that 
a 70 percent rating was warranted for PTSD where the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms would have been of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent rating was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; or there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in profound retreat from mature 
behavior; or the veteran was demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
(1995).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).  

The Board observes that the evidence of record demonstrates 
that the disability picture for the veteran's PTSD most 
nearly approximates the criteria for a 50 percent rating.  
The veteran's symptoms as documented on several VA 
examinations include frequent flashbacks and nightmares, 
impaired concentration, anxiety, outbursts of anger and 
difficulty associating with others.  The examiner at the 
October 1990 VA examination described the veteran's anxiety 
as moderate to severe in intensity, and in April 1998, 
psychological testing indicated severe PTSD.  It was the 
opinion of the examining physician that in view of his PTSD 
symptoms, the veteran might not easily find a job and 
assigned a GAF score of 41, which under DSM IV indicates 
serious impairment.  In light of the medical evidence 
demonstrating significant reduction in flexibility levels and 
in the ability to establish or maintain effective or 
favorable relationships, the Board is satisfied that the 
evidence demonstrates that the veteran's psychiatric 
disability produces considerable impairment of social and 
industrial adaptability warranting a 50 percent rating.  

A rating of 70 percent for the veteran's PTSD is not 
warranted under the old criteria because the level of 
impairment does not more nearly approximate severe than 
considerable.  In this regard, the Board points out that 
despite the veteran's outbursts of anger and irritability, he 
has consistently denied homicidal ideation, and except for 
historically, there is no indication of the veteran 
demonstrating physical violence.  Moreover, despite a 
depressed and anxious affect at some examinations, the 
veteran has denied suicidal ideation and has not reported the 
occurrence of panic attacks.  The veteran presented as alert 
and oriented and with adequate memory function on 
examinations and at clinic visits.  Although the veteran has 
emphasized repeatedly that he prefers not to be around 
others, he did recently acknowledge that he has a few 
friends.  Although a VA examiner in April 1998 said that due 
to his PTSD problems, the veteran might not find a job 
easily, the record over the appeal period shows that he was 
able to complete a 16-month VA vocational rehabilitation 
program.  During the program, the instructor generally rated 
all aspects of the veteran's performance as average or above 
average, not only in the categories of academic and training 
skills but also in the categories of personal 
characteristics, including interpersonal skills.  

Further, the evidence shows that following completion of the 
vocational rehabilitation course, the veteran obtained full-
time employment in boat repair work in October 1994.  The 
record indicates that the veteran continued doing boat repair 
work until late 1996 or early 1997 when he quit, not because 
of PTSD but because of physical problems.  Also the record 
shows the veteran was awarded SSA disability benefits in 
1989, but the Board notes that the criteria for SSA benefits 
are different that those for ratings under the Rating 
Schedule.  The evidence for the appeal period establishes 
that the veteran's service-connected PTSD does not more 
nearly approximate the criteria for a 70 percent rating under 
the previous criteria.  

New rating criteria

As noted previously, effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  The new rating criteria are found at 38 C.F.R. 
§ 4.130 (1998); PTSD is rated under Diagnostic Code 9411.  
The revisions provide a general rating formula encompassing 
all mental disorders.  

Under the general rating formula, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (1998).  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

Although the evidence shows that the veteran has reported 
impaired impulse control and difficulty in establishing or 
maintaining effective relationships, the Board notes that the 
veteran's psychiatric symptoms do not reflect criteria for a 
rating higher than 50 percent under the new regulations.  In 
this regard, there has been no showing of symptoms such as 
suicidal ideation, obsessional rituals, illogical or 
irrelevant speech, spatial disorientation or gross neglect of 
personal appearance and hygiene.  Although the veteran has 
shown irritability and reported temper outbursts, as noted 
earlier he has denied any homicidal ideation or significant 
history of violence.  In addition, despite evidencing anxiety 
and depression at times, there is no indication that the 
veteran exhibits near continuous panic or depression.  
Although the veteran has apparently had difficulty with 
social relationships, his family relationships have been 
maintained and he currently has some friends.  As to the 
veteran's ability to adapt to work or a worklike setting, the 
veteran's PTSD has indisputably interfered with his 
industrial adaptability, as acknowledged by the psychiatrist 
at the April 1998 VA examination who said that due to the 
PTSD symptoms, the veteran might not find a job easily.  The 
Board notes, however, that the veteran has been able to 
complete a VA vocational rehabilitation program and 
thereafter performed a full-time job, which ended not because 
of the PTSD, but rather because of physical disability.  In 
the Board's opinion, the disability picture associated with 
the veteran's PTSD does not more nearly approximate the 
criteria for a 70 percent rating than those for a 50 percent 
rating.  



ORDER

Subject to the provisions governing the payment of monetary 
benefits, a 50 percent disability rating for PTSD is granted.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

